Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 20 December 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dear Ellen
                     
                     Washington Dec. 20. 08.
                  
                  I recieved yesterday yours of the 15th. and I shall take care to have your book bound. the letter to Jefferson went on direct. I have not heard from him for some time, but Doctr. Rush in a letter just recieved says ‘your grandson has not called upon me as often as I expected, but I hear with great pleasure that he is absorbed & delighted with his Anatomical & other studies.’ I have been expecting Vaccine matter from Dr. Worthington here: but he has been disappointed, & I yesterday wrote to Jefferson to get Dr. Wistar to send me some. I have been confined to the house since the 18th. of Nov. by a diseased jaw. an exfoliation of the bone is taking place, & will in time relieve me. I feel no pain from it, and the only inconvenience is the confinement to the house, from the fear that a cold air might make the case worse. altho’ you have been long silent, the muses have been uncommonly loquacious. they have enabled me to send you three of their effusions which do not want merit. I have written to Jefferson if there is sufficient intermission in his lectures at Christmas, to come & pass his free interval with us. tell Cornelia I give her credit for her letter, & shall repay the debt before long. kiss your dear Mama and the little ones for me & remember me affectionately to your papa. to yourself I am all love.
                  
                     Th: Jefferson
                     
                  
               